Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/2/2020 was considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(I) because the following figure(s) is/are unreadable and/or are unsatisfactory for reproduction: Figs. 3, 5A-15
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a normally distributed value.” This limitation is unclear to the Examiner because a single value cannot be normally distributed. A normal distribution refers to a range of values. Examiner looked to the Spec for clarification, however, the Spec describes a normal distribution of many scores for all employees, and not a single normally distributed value. It is unclear to the Examiner what the Applicant intends to claim. For the purpose of examination, Examiner interprets this limitation to read as “a .”
Claims 2-19 are also rejected under 35 U.S.C. 112(b) because they incorporate the deficiencies of parent claim 1 without solving the problem addressed above.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.  
	Independent claim 1 describes the abstract idea of providing access to a portal, processing survey data, and rewarding employees. Specifically, claim 1 recites: 
“configuring a healthcare management platform to include a patient portal and an employee 5portal;  
6providing at least one employee access to the employee portal for submission of health data 7associated for at least one patient;  
8providing at least one patient access to the patient portal for viewing the health data and 9for submission of employee survey data of at least one employee;  
10associating at least one user with the at least one patient; 
 11processing each employee survey datum for the generation of a normally distributed value 12therefrom;  
13converting the normally distributed value to a forced value according to a mean value, 14wherein the mean value is learned from an aggregate of each previously processed employee 15survey datum;  
16determining an amount of virtual currency according to the forced value; and  
17disposing the virtual currency on the employee portal for the redemption thereof by the at 18least one employee via at least one interconnected database.”
	The steps of configuring, providing, associating, processing, converting, determining, and disposing limitations describe actions and concepts that can be, under broadest reasonable  managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions). Although the claims contain additional elements outside the scope of the abstract idea, the claims amount to a person or persons following a set of instructions or rules to add connectors to medical reports. For example, the claims encompass a person or persons creating a platform, allowing access to the platform, collecting survey data, processing the data, and rewarding an employee. Also see pg. 5 of the October 2019 Patent Eligibility Guidance Update which states “certain activity between a person and a computer… may fall within the ‘certain methods of organizing human activity’ grouping.” Therefore, the recited limitations cover a process that, under its broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.
	This judicial exception is not integrated into a practical application. In particular, claim 1 does not recite any additional elements. Accordingly, the abstract idea is not integrated into a practical application. The claims are therefore directed to an abstract idea.
               The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the lack of integration of the abstract idea into a practical application, claim 1 does not recite additional elements. Thus, the claims do not recite “significantly more” than the abstract idea.
	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and thus, no indication that the claims include inventive concepts.
	Dependent claims 2-8, 11, and 13-20 do not add “significantly more” to the eligibility of claim 1, and simply recite a more complex abstraction executed on a generic computer using well-understood, routine, and conventional activity.  Even when considered as an ordered combination, these dependent  as well.  
	Dependent claims 9-10 and 12 further describe the abstract idea of parent claim 1, while also reciting new additional elements. The additional elements and their respective claims are as follows:
Claim 9 recites “generating a health alert…; transmitting the health alert…”
Claim 10 recites “activating the patient portal causing display of the health alert on the wireless remote device…”
Claim 12 recites “generating a schedule alert...; transmitting the schedule alert…”
	The limitations directed to generating, displaying, and transmitting, however, simply introduce insignificant extra-solution activity (i.e. pre-solution and post-solution activities such as mere data gathering, selecting a particular data source or type of data to be manipulated, displaying or outputting results, etc.) to the claim language. Specifically, these limitation are interpreted as displaying or outputting data. As such, the abstract idea is still not integrated into practical application and the additional elements are still not sufficient to amount to “significantly more” than the judicial exception.
	Accordingly, claims 1-20 are directed to an abstract idea without significantly more. Therefore claims 1-20 are rejected under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Manning (U.S. Patent Application No. 20130332189) in view of Francois (U.S. Patent Application Publication No. 20170039324) and Chaturvedi (U.S. Patent Application Publication No. 20130311222).
Regarding claim 1, Manning teaches a method for providing a healthcare management application for user(s) of an application 3server comprising:  
4configuring a healthcare management platform to include a patient portal [P 31, 41, 65] (Manning teaches a web based patient-interactive management system in which patients can access patient accounts) and 
8providing at least one patient access to the patient portal for viewing the health data and 9for submission of employee survey data of at least one employee [P 31, 41, 57, 65] (Manning teaches a web based patient-interactive management system in which patients can access patient accounts to express level of satisfaction and gauge effectiveness of the care received from a practitioner through the use of surveys; Manning also teaches in P 57 that the patients may view a list of services received, which is interpreted as health data);  
10associating at least one user with the at least one patient [Claim 1] (Manning teaches that a person may be designated to act on behalf of the patient; this individual can be considered the at least one person);  
11processing each employee survey datum for the generation of a normally distributed value 12therefrom [P 37, 65] (Manning teaches that the collected data is analyzed by the system and may be used to generating a customer satisfaction score, which is interpreted as the value);
Manning may not explicitly teach:
an employee 5portal;  
6providing at least one employee access to the employee portal for submission of health data 7associated for at least one patient;  
However, Francois teaches:
an employee 5portal [P 179, 241] (Francois teaches physician portals);  
6providing at least one employee access to the employee portal for submission of health data 7associated for at least one patient [P 179, 241] (Francois teaches physician portals for updating patient data or entering health outcome data for a patient);  

Manning and Francois may not explicitly teach:
13converting the normally distributed value to a forced value according to a mean value, 14wherein the mean value is learned from an aggregate of each previously processed employee 15survey datum;  
16determining an amount of virtual currency according to the forced value; and  
17disposing the virtual currency on the employee portal for the redemption thereof by the at 18least one employee via at least one interconnected database.  
However, Chaturvedi teaches:
13converting the normally distributed value to a forced value according to a mean value, 14wherein the mean value is learned from an aggregate of each previously processed employee 15survey datum [P 69] (Chaturvedi teaches determining an average score from previous performance scores);  
16determining an amount of virtual currency according to the forced value [P 50-51, 55] (Chaturvedi teaches allocating electronic currency to employees via a statistical algorithm based on measured performance, which is interpreted as the forced value); and  
17disposing the virtual currency on the employee portal for the redemption thereof by the at 18least one employee via at least one interconnected database [P 50, 97-99] (Chaturvedi teaches allocating redeemable virtual currency to employees and storing each employee’s accrued electronic currency in database entities).  
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Social networking system for organization management as taught by Chaturvedi with the 
Regarding claim 3, Manning, Francois, and Chaturvedi teach 22the method of claim 1 wherein the health data may comprise typed information [P 64] (Francois teaches that data entry include data entered via keyboard, which is interpreted as typed information).  
Obviousness for combining the teachings of Manning, Francois, and Chaturvedi is discussed above for claim 1 and is incorporated herein.
Regarding claim 4, Manning, Francois, and Chaturvedi teach the method of claim 1 wherein the health data may comprise at least one voice message [P 64] (Francois teaches that data entry include data entered orally).  
Obviousness for combining the teachings of Manning, Francois, and Chaturvedi is discussed above for claim 1 and is incorporated herein.
Regarding claim 5, Manning, Francois, and Chaturvedi teach 35M:\8154 WAMBI\1630A-19\PTO\01 CON\2020 01 10 CON Filed 1630A.docxthe method of claim 1 wherein the health data may comprise at least one photograph or 2video [P 290] (Francois teaches that the health data may include medical images).  
Obviousness for combining the teachings of Manning, Francois, and Chaturvedi is discussed above for claim 1 and is incorporated herein.
Regarding claim 9, Manning, Francois, and Chaturvedi teach 8the method of claim 1 further comprising:  
9installing the patient portal on a remote wireless device associated with the at least one 10user [P 56-57] (Francois teaches that caregivers such as family and friends of a patient may have access to the patient application/portal and that the system may also be implemented as an application downloadable on a mobile device);  
11generating a health alert determinative of changes in the health data associated with the at 12least one patient [P 110-111] (Francois teaches providing notifications to one or more of a patient’s caregivers when updates or changes are made to a patient’s health information, referred to as a PSO in the disclosure; P 99 describes what health information is included in a PSO);  
13transmitting the health alert over a wireless communication channel to the wireless remote 14device associated with the at least one user [P 56-57, 110-111, 306] (Francois teaches, as mentioned above, that health alerts may be sent to users and that the system may be implemented as an application on a user’s mobile device, therefore it can be assumed that the health alert is transmitted to the user’s mobile device; further, it is stated in P 298 and 306 that a user mobile device may be a smartphone, and that smartphones perform tasks using wireless communication); and  
15notifying the at least one user to activate the patient portal of the healthcare application to 16view the health alert [P 110] (Francois teaches that if a user is not currently viewing the data (i.e. the user does not have the portal/application open) a real time update notification (i.e. a push notification) may be sent to the user).  
Obviousness for combining the teachings of Manning, Francois, and Chaturvedi is discussed above for claim 1 and is incorporated herein.
Regarding claim 10, Manning, Francois, and Chaturvedi teach 17the method of claim 9 wherein transmitting the health alert comprises activating the patient 18portal causing display of the health alert on the wireless remote device whether the remote device 19is online or offline [P 110] (Francois teaches that if a user is not currently viewing the data (i.e. the user does not have the portal/application open) a real time update notification (i.e. a push notification) may be sent to the user, or if the user is not connected to the system at all the message may be queued such that it is viewable once the user reconnects to the system).  
.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Manning (U.S. Patent Application No. 20130332189), Francois (U.S. Patent Application Publication No. 20170039324), and Chaturvedi (U.S. Patent Application Publication No. 20130311222) as applied to claim 1 above, and further in view of Cohen (U.S. Patent Application Publication No. 20150066807).
Regarding claim 2,  Manning, Francois, and Chaturvedi may not explicitly teach the method of claim 1 wherein the healthcare management platform is further configured 20to include an administrator portal disposed for access of the employee survey data by at least one 21administrator.
However, Cohen teaches 19the method of claim 1 wherein the healthcare management platform is further configured 20to include an administrator portal disposed for access of the employee survey data by at least one 21administrator [P 36] (Cohen teaches an application in which managers, which can be considered administrators, can view feedback from customers).  
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the System and method of providing a virtual guestbook as taught by Cohen with the method taught by Manning, Francois, and Chaturvedi with the motivation of allowing mangers to respond to feedback accordingly and expediently [Cohen, P 35].

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Manning (U.S. Patent Application No. 20130332189), Francois (U.S. Patent Application Publication No. 20170039324), and Chaturvedi (U.S. Patent Application Publication No. 20130311222) as applied to claim 1 above, and further in view of Church (U.S. Patent Application Publication No. 20120130742).
Regarding claim 6, Manning, Francois, and Chaturvedi may not explicitly teach
3the method of claim 1 further comprising:  4providing the at least one user access to the patient portal in which the at least one user 5may submit questions regarding the health data associated with the patient P 22, 37] (Church teaches a patient webpage in which a user may submit questions and comments to a health professional, and that the user may be a representative of the patient, such as a family member or guardian, which may be considered the at least one user).  
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Advanced electronic communication method and system for an established doctor-patient relationship as taught by Church with the method taught by Manning, Francois, and Chaturvedi with the motivation of enhancing doctor-patient relationships, lowering long-term healthcare costs, and improving health outcomes [Church, P 13].
Regarding claim 7, Manning, Francois, Chaturvedi, and Church teach 6the method of claim 6 wherein the questions may comprise typed information [P 22] (Church teaches that the questions asked may be a typed text format).  
Obviousness for combining the teachings of Manning, Francois, Chaturvedi, and Church is discussed above for claim 6 and is incorporated herein.
Regarding claim 8, Manning, Francois, Chaturvedi, and Church teach 7the method of claim 6 wherein the questions may comprise at least one voice message [P 22, 26] (Church teaches that the questions asked may be audio recordings or online voice communications).  
Obviousness for combining the teachings of Manning, Francois, Chaturvedi, and Church is discussed above for claim 6 and is incorporated herein.

Claims 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Manning (U.S. Patent Application No. 20130332189), Francois (U.S. Patent Application Publication No. 20170039324),  as applied to claim 1 above, and further in view of Swierz (U.S. Patent Application Publication No. 20120215578).
Regarding claim 11, Manning, Francois, and Chaturvedi teach 20the method of claim 1 further comprising:  
21processing the patient health data based on a predefined formula to generate a patient score [P 7, 292] (Francois teaches processing patient data the generate a patient compliance score using an algorithm which is interpreted as a predefined formula);  
22processing the employee survey data based on a predefined formula to generate an employee score [P 74] (Manning teaches generating ratings based on the evaluations/surveys mentioned for claim 1);  36M:\8154 WAMBI\1630A-19\PTO\01 CON\2020 01 10 CON Filed 1630A.docx 
Obviousness for combining the teachings of Manning, Francois, and Chaturvedi is discussed above for claim 1 and is incorporated herein.
Manning, Francois, and Chaturvedi may not explicitly teach:
processing the patient score with the employee score to generate a schedule matrix; and  
2automatically populating the schedule matrix with at least one employee based on a 3predefined formula.  
However, Swierz teaches:
processing the patient score with the employee score to generate a schedule matrix [P 10, Fig. 50 and 51] (Swierz teaches utilizing employee and client information, such as employee skills/experience/ ratings or client work complexity, in order to schedule employees to tasks and generate the elements of a scheduling GUI exemplified in Fig. 50 and 51, either of which may be considered a scheduling matrix; this may be combined with the above mentioned art such that the employee information considered is the score disclosed by Manning and the client information considered in the patient score disclosed by Martin); and  
2automatically populating the schedule matrix with at least one employee based on a 3predefined formula [P 46] (Swierz teaches automatically suggesting and/or selecting an employee to fulfill a need in a schedule).  
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Method and system for implementing workflows and managing staff and engagements as taught by Swierz with the method taught by Manning, Francois, and Chaturvedi with the motivation of ensuring the best fit between need mandated and the employee’s abilities [Swierz, P 9].
Regarding claim 15, Manning, Francois, Chaturvedi, and Swierz teach 14the method of claim 11 wherein the patient health data may comprise electronic medical 15records data [abstract] (Francois teaches that the patient data may include electronic medical record data).  
Obviousness for combining the teachings of Manning, Francois, Chaturvedi, and Swierz is discussed above for claim 11 and is incorporated herein.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Manning (U.S. Patent Application No. 20130332189), Francois (U.S. Patent Application Publication No. 20170039324), Chaturvedi (U.S. Patent Application Publication No. 20130311222), and Swierz (U.S. Patent Application Publication No. 20120215578) as applied to claim 11 above, and further in view of Dreyfuss (U.S. Patent Application Publication No. 20100306017).
Regarding claim 12, Manning, Francois, Chaturvedi, and Swierz may not explicitly teach 4the method of claim 11 further comprising:  
5generating a schedule alert based on vacancies in the schedule matrix;  
6transmitting the schedule alert over a wireless communication channel to a wireless device 7associated with the at least one employee.  
However, Dreyfuss teaches the method of claim 11 further comprising:  
5generating a schedule alert based on vacancies in the schedule matrix [P 31] (Dreyfuss teaches alerting eligible employees of open shifts);  
6transmitting the schedule alert over a wireless communication channel to a wireless device 7associated with the at least one employee [P 49] (Dreyfuss teaches that the alerts may be sent to employees via text).  
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Method of creating, confirming, and managing employee schedules as taught by Dreyfuss with the method taught by Manning, Francois, Chaturvedi, and Swierz with the motivation of facilitating more efficient scheduling, greater communication between employees and managers, better employee accountability, and increased overall profitability [Dreyfuss, P 15].
Regarding claim 13, Manning, Francois, Chaturvedi, Swierz, and Dreyfuss teach 8the method of claim 12 further comprising:  
9providing the at least one employee access to the employee portal in which the at least one 10employee may submit a request to fill a vacancy in the schedule matrix [P 50, 58, 70] (Dreyfuss teaches that users are capable of accessing a desktop application containing a messaging channel; users may respond to schedule opening alerts using the messaging channel, which is accessible through text messaging);  
11generating employee virtual currency based on a predefined formula [P 50-51, 55] (Chaturvedi teaches allocating electronic currency to employees based on measured performance by a statistical algorithm, which can be considered a predefined formula).  
Obviousness for combining the teachings of Manning, Francois, Chaturvedi, Swierz, and Dreyfuss is discussed above for claim 12 and is incorporated herein.



Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Manning (U.S. Patent Application No. 20130332189), Francois (U.S. Patent Application Publication No. 20170039324), Chaturvedi (U.S. Patent Application Publication No. 20130311222), and Swierz (U.S. Patent Application Publication No. 20120215578) as applied to claim 11 above, and further in view of Gounares (U.S. Patent Application Publication No. 20090198733).
Regarding claim 14, Manning, Francois, Chaturvedi, and Swierz may not explicitly teach the method of claim 11 wherein the patient health data may comprise initial prognosis 13data.
However, Gounares teaches 12the method of claim 11 wherein the patient health data may comprise initial prognosis 13data [P 22] (Gounares teaches using patient data, such as initial prognosis data, in order to match patients with healthcare resources).  
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Healthcare resource locator as taught by Gounares with the method taught by Manning, Francois, Chaturvedi, and Swierz with the motivation of providing the optimal match between a patient and a medical person [Gounares, P 34-35]. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Manning (U.S. Patent Application No. 20130332189), Francois (U.S. Patent Application Publication No. 20170039324), and Chaturvedi (U.S. Patent Application Publication No. 20130311222) as applied to claim 1 above, and further in view of Hicks (U.S. Patent Application Publication No. 20030200142).
Regarding claim 16, Manning, Francois, and Chaturvedi may not explicitly teach
However, Hickes teaches 16the method of claim 1 further comprising:  17accessing the administrator portal by the at least one administrator and awarding an amount 18of the virtual currency to the at least one employee virtual currency based on the employee survey 19data [Claim 14] (Hicks teaches an employer .  
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the On-line employee incentive system as taught by Hicks with the method taught by Manning, Francois, and Chaturvedi with the motivation of improving employee retention, and encouraging employees to focus on behavior that enables them to reach rewards [Hicks, P 64 & 111]. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Manning (U.S. Patent Application No. 20130332189), Francois (U.S. Patent Application Publication No. 20170039324), and Chaturvedi (U.S. Patent Application Publication No. 20130311222) as applied to claim 1 above, and further in view of Shiffman (U.S. Patent Application Publication No. 20080052259).
Regarding claim 17, Manning, Francois, and Chaturvedi may not explicitly teach the method of claim 1 further comprising:  
21accessing the administrator portal by the at least one administrator and deleting the 22employee survey data based on an invalid survey score.
However, Shiffman teaches 20the method of claim 1 further comprising:  
21accessing the administrator portal by the at least one administrator and deleting the 22employee survey data based on an invalid survey score [P 89-90] (Shiffman teaches the removal of invalid survey results from a dataset).
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Method for prediction and management of validity of subject reported data as taught by Shiffman with the method taught by Manning, Francois, and Chaturvedi with the motivation of improving quality of resulting survey data [Shiffman, P 96].  

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Manning (U.S. Patent Application No. 20130332189), Francois (U.S. Patent Application Publication No. 20170039324), and Chaturvedi (U.S. Patent Application Publication No. 20130311222) as applied to claim 1 above, and further in view of Fredregill (WIPO Application Publication No. WO 01/86545 A2).
Regarding claim 18, Manning, Francois, and Chaturvedi may not explicitly teach the method of claim 1 further comprising:  37M:\8154 WAMBI\1630A-19\PTO\01 CON\2020 01 10 CON Filed 1630A.docxawarding employee virtual currency based on employee tenure.
However, Fredregill teaches the method of claim 1 further comprising:  37M:\8154 WAMBI\1630A-19\PTO\01 CON\2020 01 10 CON Filed 1630A.docxawarding employee virtual currency based on employee tenure [Pg 17 L 22- Pg 18 L 5] (Fredregill teaches rewarding employees with points when an employment anniversary is reaches, effectively rewarding employees based on tenure).  
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Business-to-employee interactive reward and redemption system and method as taught by Fredregill with method taught by Manning, Francois, and Chaturvedi with the motivation of leveraging the system as a recruiting tool to attract potential employees to business organizations [Fredregill, Pg 3 L 7-14].  
Regarding claim 19, Manning, Francois, and Chaturvedi may not explicitly teach the method of claim 1 further comprising:  3awarding employee virtual currency based on employee referrals.
However, Fredregill teaches 2the method of claim 1 further comprising:  3awarding employee virtual currency based on employee referrals [Pg 17 L 22- Pg 18 L 5] (Fredregill teaches rewarding employees with points when an employment anniversary is reaches, effectively rewarding employees based on tenure).  
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Business-to-employee interactive reward and redemption system and method as taught .  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Manning (U.S. Patent Application No. 20130332189), Francois (U.S. Patent Application Publication No. 20170039324), and Chaturvedi (U.S. Patent Application Publication No. 20130311222) as applied to claim 1 above, and further in view of Thompson (U.S. Patent Application Publication No. 20110307284).
Regarding claim 20, Manning, Francois, and Chaturvedi may not explicitly teach the method of claim 1 further comprising:  5providing the at least one employee access to the employee portal in which the at least one 6 employee may view an employee newsfeed.
However, Thompson teaches 4the method of claim 1 further comprising:  5providing the at least one employee access to the employee portal in which the at least one 6 employee may view an employee newsfeed [P 7] (Thompson teaches proving hospital staff with assess to a centralized interface that allows them to view new feeds among other information).
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Command center communication system as taught by Thompson with the method taught by Manning, Francois, and Chaturvedi with the motivation of increasing efficiency and speed in managing hospital operations [Thompson, P 70].


 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Tenenbaum (U.S. Patent Application Publication No. 20080300918) teaches systems and methods for facilitating hospital scheduling and collection feedback from patients after providing services.
Govro (U.S. Patent Application Publication No. 20170372020) teaches systems and methods for scheduling rounds based on caregiver performances or satisfaction ratings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel F Durnin whose telephone number is (571)272-1244.  The examiner can normally be reached on Mon-Thurs 7-4, Fri 8-12 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert W Morgan can be reached on 571-272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/RACHEL F DURNIN/Examiner, Art Unit 3626   

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626